Citation Nr: 0200266	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  95-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran, his spouse, and 
representative appeared before Members of the Board at 
hearings at the RO in July 1999 and May 2001.


FINDINGS OF FACT

1.  The veteran's February 1998 statement, received in March 
1998, was an adequate timely substantive appeal concerning 
the May 1997 denial of increased rating for PTSD and of  a 
total rating based on individual unemployability.

2.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation, suicidal ideation, 
and Global Assessment of Functioning (GAF) scores ranging 
from 40 to 60.

3.  The veteran has a 12th grade education; has little past 
work experience; and last worked on a full time basis in 
1993.

4.  The veteran's service-connected disability is of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  An adequate timely substantive appeal is of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302 
(2001).

2.  The schedular criteria for a 100 percent rating for PTSD 
have not been met.   38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequate substantive appeal

In a January 2001 decision, the Board determined that the 
veteran's August 1997 substantive appeal was not adequate as 
to the veteran's claims of entitlement to an increased 
evaluation for PTSD and entitlement to a total rating based 
on individual unemployability.  However, following the 
initial notice of inadequacy of the substantive appeal by an 
August 1999 letter, the veteran had requested a hearing.  
While a hearing was scheduled for November 2000, notice of 
such hearing was sent to the incorrect address, and the 
veteran did not report.  Another hearing was scheduled in May 
2001, and the veteran presented testimony.   In an August 
2001 decision, the Board vacated the January 2001 decision.

Upon review, the Board finds that the veteran submitted an 
adequate timely substantive appeal to the May 1997 rating 
decision.  

The record reflects that in February 1997 the veteran filed a 
claim for an increased rating for PTSD, a total rating under 
38 C.F.R. § 4.29, and a total rating on the basis of 
unemployability.  The RO denied these claims by a rating 
decision in May 1997 and informed the veteran by a letter 
dated May 13, 1997.

The veteran filed a notice of disagreement with the denial of 
an increased rating for PTSD and a TDIU rating later in May 
1997.  The RO issued a statement of the case concerning these 
issues on July 8, 1997.

In the veteran's August 1997 substantive appeal, the only 
issue addressed was his 1151 claim, which was later denied by 
the Board in a separate January 2001 decision.  However, in 
March 1998, the veteran submitted a statement requesting that 
the RO obtain his VA medical records in support of his claim 
for increased evaluation for PTSD.  The Board finds that this 
statement was received within the time limit for a 
substantive appeal and adequately addressed the issue by 
identifying further evidence in support of this claim.  38 
C.F.R. §§ 20.202, 20.302 (2001).  Accordingly, the Board 
concludes that an adequate substantive appeal as to the 
issues of increased evaluation for PTSD and entitlement to a 
total rating based on individual unemployability was 
submitted.

II.  Increased evaluation

The veteran contends that his PTSD is more severe than the 70 
percent rating that is currently in effect and that he is 
unable to work due to his PTSD.  

The RO, in a December 1992 rating decision, granted service 
connection for PTSD and awarded a 30 percent evaluation.  In 
a December 1994 rating decision, the RO increased the 
veteran's evaluation for PTSD to 50 percent.  A notice of 
disagreement with the 50 percent evaluation was not received 
within one year of the notification of the decision.  See 38 
C.F.R. § 20.302 (2001).  

A November 1996 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized after a 
confrontation with some Vietnamese people and attempting to 
cut his own wrists.  On evaluation at admission, the veteran 
was alert, oriented, and cooperative.  He reported 
flashbacks, intrusive thoughts, sleep disturbances and two 
past suicide attempts in 3 months.  His affect was 
appropriate, mood was minimally depressed, and there was no 
flight of ideas or pressurized speech.  Judgment and insight 
were poor.  His memory was within normal limits.  The 
diagnoses at discharge included chronic delayed severe PTSD.  
His current Global Assessment of Functioning (GAF) score was 
40, with the highest over the past year of 38.  He was 
considered totally and permanently unemployable.

In December 1996, the veteran requested an increased 
evaluation for his PTSD, evaluated as 50 percent disabling.  
The RO, in a January 1997 rating decision, increased the 
evaluation for PTSD to 70 percent.  In a February 1997 
statement, the veteran reported that he had been hospitalized 
for PTSD and requested a 100 percent rating under 38 C.F.R. 
§ 4.29, contended that his PTSD should be increased to 100 
percent, and claimed a total rating based on individual 
unemployability due to his service-connected PTSD.    

A January 1997 VAMC discharge summary reveals that the 
veteran was hospitalized after reporting that he was suicidal 
and depressed.  On evaluation at admission, he was alert, 
oriented, and cooperative.  He complained of nightmares, 
hypervigilance, occasional flashbacks, dislike in seeing 
Vietnamese and challenging these people, and impulse credit 
card buying.  He denied hallucinations and suicidal ideas at 
that time.  His affect and mood were appropriate and normal, 
and there was no association defect, flight of ideas, or 
pressurized speech.  His short and long term memory and 
recall were within normal limits.  His judgment and insight 
were poor.  Impression on admission was PTSD with major 
depression.  It was noted that the veteran was considered 
totally and permanently unemployable as he displayed a severe 
degree of vocational and social impairment.  The diagnosis at 
discharge was severe chronic PTSD with a GAF of 45, with the 
highest of 39 over the past year.

VA outpatient treatment records from January to February 1997 
primarily show treatment for the veteran's low back disorder.  
His history and treatment for PTSD and depression were noted.

At an April 1998 VA examination, the veteran reported that he 
stopped working in approximately 1993 due to back problems, 
and that he had previously been a workalcholic to cope with 
his PTSD.  He reported that he had never been able to keep a 
job more than 6 months, except when he worked independently.  
He stated that he had been married 4 times.  He complained of 
depression, distrust, suspiciousness, irritability, anger, 
avoidance, nightmares and sleep disturbance, flashbacks, 
Vietnam thoughts, hyperstartle response, tendency toward 
isolation, extreme reaction to Vietnamese people, and 
occasional suicide thoughts and ideas.  The examiner noted 
that although the veteran reported little social interaction, 
his spouse reported that they did socialize with mutual 
friends and that the veteran was involved in activities at 
the VFW.  On evaluation, he was alert, coherent, and fully 
oriented with appropriate content to his speech.  There was 
no evidence of hallucinations, delusions, or current suicidal 
ideation.  The examiner noted that the veteran appeared to 
have deteriorated in his level of functioning over the past 
year with a suicide attempt and hospitalization indicating 
worsening depressive symptoms.  Additionally, his 
discontinuation of anxiolytic medication on his doctor's 
advice left him unable to cope with his PTSD related anxiety.  
The examiner noted that he continued to be distrustful of 
others and isolated, and that he was unable to work due to 
his vision loss, chronic back and leg problems, and PTSD.  
The examiner found that the veteran's depression was as 
likely as not related to his PTSD.  The diagnoses were 
chronic PTSD and recurrent major depression.  His GAF score 
for PTSD was 50 to 60.

In a September 1998 statement, the veteran's spouse reported 
that the veteran's thought process and speech was greatly 
impaired as he forgets what he is talking about or simply 
will not talk for days and isolates himself.  The veteran's 
spouse stated that they as a family did not go out because of 
the veteran's persistent delusions and fear of hurting 
himself.

At personal hearings in July 1999 and May 2001, the veteran 
and his spouse testified that the veteran experienced 
nightmares, sleep disturbances, isolation, irritability, 
anger, flashbacks, and inability to cope with Vietnamese 
people.  They also indicated that the veteran's PTSD symptoms 
occasionally interfered with his personal hygiene, dress, and 
eat.  According to the veteran, he could no longer work 
because of his PTSD symptoms, because he encountered 
Vietnamese people in all areas of his work.  The veteran and 
his spouse also testified to difficulties in their 
relationship as well as the veteran's relationship with his 
children due to his PTSD.

VA medical records from January 1998 to May 2001 show 
continued treatment for PTSD symptoms including avoidance, 
isolation, nightmares, flashbacks, and problems relating with 
Vietnamese people.

In letters dated in August 2000 and May 2001, the veteran's 
treating VA psychologist stated that the veteran was unable 
to maintain gainful employment as a result of PTSD related 
and other psychiatric symptoms, and that the veteran 
currently participated in PTSD treatment.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 70 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The United States Court of Appeals of Veteran's Claims 
(Court) has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to an increased evaluation for PTSD in 
December 1996, the Board need only consider the revised 
criteria in evaluation the claim.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has considered the evidence and the applicable laws 
and regulations and finds that the preponderance of the 
evidence is against entitlement to a 100 percent schedular 
rating. The evidence of record, reported above, does not show 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, memory loss 
for name of close relatives, own occupation, or own name.  
The clinical records and the VA examination primarily show 
that he was alert and oriented, with organized or cogent 
thought process.  He did not display grossly inappropriate 
behavior.  He has expressed desire to harm someone, but has 
never done so.  The medical evidence of record also indicates 
that he has adequate memory, without memory loss for close 
relatives, own occupation, or own name.  There is no 
indication in the medical evidence of record that he was 
unable to perform activities of daily living, including 
maintenance of minimal personal hygiene. Therefore, the Board 
concludes that the veteran's PTSD does not meet the criteria 
for a 100 percent schedular rating.

III.  Individual unemployability

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).  A total disability rating may also be 
assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service-
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he has a 12th grade education.  The veteran 
reported that he last worked full time in 1993 and that he 
attempted to make furniture to sell in the mid to late 
1990's, but was unable to make the furniture.  Evidence of 
record reflected occupational experience to include vinyl 
installer for approximately one year and self employed 
carpenter for 10 years.  

Given the repeated hospitalizations between November 1996 and 
January 1997, the April 1998 VA examination finding that he 
was unable to work, the later medical evidence that continues 
to indicate that he is unemployable, his explanation that he 
had in fact not worked since 1993, and the severity of the 
veteran's service-connected PTSD, the Board resolves 
reasonable doubt in the veteran's favor on this issue.  The 
Board concludes that the preponderance of the evidence 
supports the claim for a total disability rating based on 
individual unemployability due to service-connected PTSD.  
Accordingly, the appeal is granted.

IV.  VCAA consideration

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000. 
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. However, in this 
case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC). The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the veteran 
in effect informed him of the information and evidence that 
would needed to substantiate a claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for increased 
compensation for PTSD have been properly developed and that 
no useful purpose would be served by remanding said issue 
with directions to provide further assistance to the veteran.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to disability than those already of 
record would.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

An evaluation in excess of 70 percent for PTSD is denied.  A 
total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



			
	MARY GALLAGHER	ROBERT P. REGAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

